Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-21-00432-CV

                                     Alejandro CEPEDA,
                                          Appellant

                                               v.

     KOZA HOME SOLUTIONS, LLC, Hector Santos, Legend Title and Abstract, LLC,
                              Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVF-000579-D1
                         Honorable Jose A. Lopez, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

    In accordance with this court’s opinion of this date, the parties’ joint motion to dismiss is
GRANTED, and this appeal is DISMISSED.

       Costs of appeal are taxed against Appellant Alejandro Cepeda.

       SIGNED October 19, 2022.


                                                _________________________________
                                                Liza A. Rodriguez, Justice